Citation Nr: 0502967	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from August 15, 1941, to August 2, 1942, and with 
the Regular Philippine Army from June 11, 1945, to March 21, 
1946.  He was a prisoner of war (POW) of the Japanese 
government from May 7, 1942 to August 2, 1942.  He died in 
May 1998.  The claimant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  


FINDINGS OF FACT

1.  The veteran died in May 1998 at the age of 75; 
respiratory failure was certified as the immediate cause of 
death due to cardiac failure due to coronary artery disease.  

2.  The veteran was a prisoner of war (POW); a form of 
atherosclerotic heart disease and its complications was the 
cause of death, and no evidence rebuts this presumption.  

3.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have a claim pending with VA when he died.

4.  The veteran's service department certified military 
service was in the Philippine Commonwealth Army (USAFFE) from 
August 15, 1941, to August 2, 1942, and with the Regular 
Philippine Army from June 11, 1945, to March 21, 1946.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004); 
Federal Register Doc. 04-22543, effective October 7, 2004.

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).

3.  As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the Cause of the Veteran's Death

The appellant, a widow of a Filipino soldier who fought 
during World War II, seeks service connection for the cause 
of the veteran's death.  Her main contention is that he was 
so deteriorated due to his POW experiences in the final years 
of his life that he was susceptible to the heart disease 
which eventually caused his death.  For the following 
reasons, the Board grants her appeal.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312 (2004).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection for cardiovascular disease may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the veteran was a POW.  In the case of a veteran 
who is a former POW, certain diseases which become manifest 
to a degree of at least 10 percent at any time after active 
service, shall be considered to have been incurred in or 
aggravated by service, notwithstanding that there is no 
record of such disease during the period of service.  Recent 
changes to the applicable regulation provide as follows:  

38 C.F.R. § 3.309  Disease subject to presumptive service 
connection. 
   
(c) Diseases specific as to former prisoners of war. (1) If a  
veteran is a former prisoner of war, the following diseases 
shall be  service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec.   
3.307 are also satisfied.  Psychosis; Any of the anxiety 
states; Dysthymic disorder (or depressive neurosis); Organic 
residuals of frostbite, if it is determined that the  veteran 
was interned in climatic conditions consistent with the  
occurrence of frostbite. Post-traumatic osteoarthritis; 
Atherosclerotic heart disease or hypertensive vascular 
disease  (including hypertensive heart disease) and their 
complications  (including myocardial infarction, congestive 
heart failure,  arrhythmia; Stroke and its complications.  
(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the  
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from  active military, naval, or air service even 
though there is no record  of such disease during service, 
provided the rebuttable presumption  provisions of Sec.  
3.307 are also satisfied.  Avitaminosis. Beriberi (including 
beriberi heart disease). Chronic dysentery. Helminthiasis. 
Malnutrition (including optic atrophy associated with  
malnutrition). Pellagra. Any other nutritional deficiency. 
Irritable bowel syndrome. Peptic ulcer disease. Peripheral 
neuropathy except where directly related to infectious  
causes. Cirrhosis of the liver.

Authority: 38 U.S.C. 1112(b). * * * * * [FR Doc. 04-22543 
Filed 10-6-04; 8:45 am]

These changes became effective October 7, 2004.  They apply 
in the instant case.  
The POW presumption can be rebutted where there is 
affirmative evidence to the contrary of intercurrent injury 
or disease. 38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. §§ 
3.307 3.309(c) (2004).   

At the time of the veteran's death, service connection was 
not in effect for any disability.  His certificate of death 
shows that he died in May 1998 due to respiratory failure due 
to cardiac failure due to coronary artery disease.  

The veteran's deterioration was documented in treatment 
records from San Francisco General Hospital (SFGH), 
University of San Francisco Medical Center (USF), and Vencor 
Hospital dated from February 1998 to his death in May 1998.  
He presented to SFGH in February 1998 with chest pain and a 
history of myocardial infarction (MI) five years earlier.  He 
was reportedly a non smoker, though he had diabetes.  He was 
found to be having another MI.  Catherization revealed severe 
three vessel coronary artery disease, moderately reduced left 
ventricular ejection fraction, and high left ventricular end-
diastolic pressure.  He underwent intra-aorta balloon pump 
placement.  He was transferred to USF.  He developed 
respiratory failure after the coronary artery bypass 
grafting.  He also developed renal failure.  He was on a 
mechanical ventilator from that point.  In March 1998 he was 
transferred to Vencor for respiratory rehabilitation.  At 
that facility, a history of stroke and chronic obstructive 
pulmonary disease were also recorded.  The veteran could not 
be successfully weaned from the mechanical ventilator, and 
regrettably, he died in May 1998.  

Taking all the evidence into consideration, although service 
medical records are negative for signs or symptoms of 
cardiopulmonary problems, the Board concludes that the 
evidence supports the claim of service connection for the 
cause of the veteran's death based on the regulatory changes 
which became effective in October 2004.  The veteran was a 
POW who died of a presumptive heart disease.  There is no 
medical opinion or other competent evidence which rebuts the 
presumption.  
The competent evidence shows atherosclerotic heart disease, 
manifest to a degree of at least 10 percent, materially 
contributed to cause the veteran's death.  Under such 
circumstances, the claim is granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The VCAA is applicable to the claim for service connection 
for the cause of death.  However, as this case is being 
granted, any duty to notify and assist analysis is 
unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




II.  Accrued Benefits 

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c);  see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

The evidence shows the veteran died in May 1998, and that the 
appellant's accrued benefits claim was received in October 
2002.  There is no evidence indicating she submitted a claim 
within one year of the veteran's death, nor does she assert 
that any such claim was filed.  Furthermore, the veteran did 
not have a pending claim with VA when he died.  Therefore, 
the threshold legal criteria for establishing entitlement to 
accrued benefits are not met, and the appeal must be denied 
because of the absence of legal merit.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(c).


III.  Nonservice-Connected Death Pension 

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, is not deemed to have been active military, 
naval or air service for the purpose of granting nonservice-
connected death pension benefits to a deceased veteran's 
spouse.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Service department reports establish that the veteran's 
recognized service (which ended prior to July 1, 1946) is not 
qualifying for the nonservice-connected death pension 
benefits.  Moreover, the appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  Since the law is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  As explained, there is no legal basis to 
grant the claims for accrued benefits and death pension.  
Accordingly, VA's duty to notify and assist does not extend 
to these claims.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to accrued benefits is denied.

Basic legal entitlement to VA death pension benefits is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


